ORDER WITHDRAWING MEMORANDUM DISPOSITION AND DENYING PFR AND PFREB
The Memorandum Disposition filed on August 8, 2002, is withdrawn. An opinion will be filed.
A majority of the panel has voted to deny the petition for panel rehearing. Judges Tashima and Rawlinson voted to deny the petition for rehearing en banc, and Judge Hall recommended granting the petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc, and no judge of the court has requested a vote.
The petition for rehearing and petition for rehearing en banc filed on September 16, 2002 is denied.
No additional petitions for rehearing may be filed in this case.